Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed November 25, 2020 has been entered. Claim 12 is deleted. Claims 1, 11 are amended. Claims 10-11 and 13 are withdrawn. Claim 14 is added. 

2.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20200815) is/are removed.

3.	Since the elected species are free of prior art, a search extended to the rest of species has been performed. Since the elected invention is free of prior art, Examiner has reconsidered any restriction requirement regarding the instant application and has decided to give an action on the merits for Claims 10-11 and 13. Now, Claims 1-11 and 13-14 are pending.

Examiner’s Amendment
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Fang Liu on March 22, 2021.
The application has been amended as follows: 
In Claim 10 (line 1), replace “Polymerised product, in particular, organic glass,” with -- A polymerised product --.

Allowable Subject Matter
6.	Claims 1-11 and 13-14 are allowed.

7.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Renzi (US 6 812 265)
Renzi discloses a composition consisting of 80% wt of diethylene glycol bis(allyl carbonate) monomer and oligomers, pentaerythritol tetrakis(allyl .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


klp
March 22, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765